         Case 6:20-cv-02277-MC          Document 29        Filed 03/22/21      Page 1 of 13




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


S.C., by her mother and next friend, K.G.

               Plaintiff,                                      Civ. No. 6:20-cv-02277-MC

       v.                                                      OPINION AND ORDER

Lincoln County School District,

            Defendant.
_____________________________

MCSHANE, Judge:

       Pending before the Court is Plaintiff’s Motion for a Stay-Put Order or, in the alternative,

a Preliminary Injunction. ECF No. 6. The Court heard oral arguments on January 27, 2021 and

requested supplemental briefing. As discussed below, Plaintiff’s motion for a stay put order is

DENIED.

                                         BACKGROUND

       Plaintiff is a 14-year-old girl who attends school in the Defendant Lincoln County School

District. Pl.’s Mot. ¶ 5-6, ECF No. 6; Pl.’s Mot. 12. Plaintiff has Prader-Willi Syndrome (PWS)

which is a disability under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400, et

seq (IDEA). Compl. ¶ 5, ECF No. 1. PWS is a genetic condition disrupting a person’s appetite

control. In severe cases, such as Plaintiff’s, it results in verbal and physical aggression, as well as

extensive food seeking thoughts that lead to poor impulse control and behavioral issues. Compl.

1
            Case 6:20-cv-02277-MC               Document 29          Filed 03/22/21        Page 2 of 13




¶¶ 17-20. Plaintiff suffers from extreme anxiety around food that is best controlled with

consistency and rigid routines. Compl. Ex. A ¶¶ 8, 11.1 Total food security (TFS) is a system

used to treat people with PWS in which food is only present during mealtimes and is otherwise

locked up and out of sight at all times. Compl. Ex. A ¶ 14. TFS is recommended by Dr.

McTighe, a designated expert in PWS, for individuals such as Plaintiff who are on the severe end

of the PWS spectrum. Ex. A ¶ 15.

           Plaintiff has struggled with behavioral problems throughout her education in the Lincoln

County School District. In response, Defendant created Individualized Education Programs

(IEPs) and Behavior Plans (BPs) for the student beginning in the 2015-2016 school year. Compl.

Ex. A ¶¶ 20, 25. The food protocol that was implemented in 2016 restricted food access in the

Structured Learning Center. Compl.2 Ex. A ¶ 23. In 2018, the District created a written food

protocol noting Plaintiff’s PWS and instructing teachers on how to respond if food was found in

their classrooms. Compl. Ex. A ¶ 51. Dr. McTighe felt at the time that the 2018 food protocol

was not restrictive enough as it did not prohibit food in Plaintiff’s classrooms. Compl. Ex. A ¶

53. Plaintiff’s mother also emphasized the importance of TFS to the IEP team. Compl. Ex. A ¶

50. Despite this, the school continued reward-based food events for its general population of

students and Plaintiff was exposed to food outside of mealtimes. The December 2018 IEP

indicated that Plaintiff was falling behind in writing and math because she was often sleeping in

class; usually after issues with morning snack. Compl. Ex. A ¶ 137.

           In September 2019, Plaintiff’s mother again contacted Defendant about limiting

Plaintiff’s exposure to food: (1) during breakfast; (2) as a reward system for other students; and

(3) during a class art project. Compl. Ex. A ¶¶ 68, 72-73. Plaintiff had several behavioral


1
    Ex. A is the 68-page order the Administrative Law Judge entered on December 22, 2020.
2
    Over the years, Plaintiff spent more time in the Structured Learning Center and less time in her classrooms.

2
        Case 6:20-cv-02277-MC          Document 29       Filed 03/22/21     Page 3 of 13




responses during this time, including harming another student and wiping feces in a school room

and on a staff member. Compl. Ex. A ¶¶ 74, 77, 84.

       In response to these behaviors, Plaintiff’s mother suggested placement at the Latham

Center. Compl. Ex. A ¶ 69. Latham Center is a residential school in Massachusetts specializing

in PWS. Compl. Ex. A ¶ 21. Latham offers TFS. Compl. Ex. A ¶ 21. Plaintiff’s mother expressed

concern about Plaintiff’s repeated complaints about anxiety in school around food. Plaintiff

reported being distracted by food and frequently used the bathroom as a space to calm down.

Plaintiff also stole food from other students and had more incidents of smearing feces. Compl.

Ex. A ¶¶ 77, 82.

       The IEP team updated the IEP in December of 2019 and Plaintiff’s mother requested that

it include TFS. Compl. Ex. A ¶ 87. Plaintiff continued to nap, miss class, and struggle in general

education classes around incidents of food exposure. Defendant conducted a Functional Behavior

Assessment (FBA) that concluded that food triggered frustration for the student in challenging

classes; a situation which would be especially difficult for the Defendant to control around the

holidays. Compl. Ex. A ¶¶ 99-100. The FBA recommended a behavioral plan or different

schedule and did not recommend that the school implement TFS. Compl. Ex. A ¶ 100. Plaintiff’s

expert on the development of FBAs, Dr. Quirk, reviewed the FBA and found it to be flawed.

Compl. Ex. A ¶¶ 104-106. In Dr. Quirk’s opinion, the District’s evaluator lacked a foundational

understanding of PWS and was therefore unable to properly examine Plaintiff and the food-

related behavior issues. Compl. Ex. A ¶ 106.

       In January 2020, Plaintiff’s mother again requested the school adopt a TFS environment

and asked that school staff attend training by Dr. McTighe. Compl. Ex. A ¶ 110. The IEP team

met to amend Plaintiff’s IEP based on the new FBA. Compl. Ex. A ¶ 112. Dr. McTighe



3
          Case 6:20-cv-02277-MC               Document 29           Filed 03/22/21        Page 4 of 13




participated in the meetings, providing contextual information about PWS to the IEP team.

Compl. Ex. A ¶ 112. District staff received PWS specific training between August and October

2020. Compl. Ex. A ¶ 114. Dr. McTighe, who led the training, “provided both general

information about PWS and specific information about Student including the role anxiety played

in Student’s behavior, positive supports, behavior supports, Student’s triggers, and food security

needs.” Compl. Ex. A ¶ 212.

         In January 2020, in response to Plaintiff’s escalating behaviors, her placement was

changed to the Structured Learning Center for most of the day, and Plaintiff stopped

participating in general education classes. Compl. Ex. A ¶ 116. Plaintiff was hospitalized in late

February for mental health issues. Compl. Ex. A ¶ 127. During that time, Plaintiff was given new

medication and stabilized. Compl. Ex. A ¶ 127. On March 13, 2020, the District closed all

schools due to the pandemic.3 Compl. Ex. A ¶ 130.

         On May 21, 2020, Plaintiff filed a request for a due process hearing. In October 2020, the

parties appeared before an ALJ for a hearing lasting over 50 hours. Compl. ¶ 16. On December

22, 2020, the ALJ issued a 70-page opinion. Compl. Ex. A. As relevant here, the issue before the

ALJ was whether the Defendant denied Plaintiff a FAPE in violation of the IDEA between May

21, 2018 and May 21, 2020.4 Compl. Ex. A 3.

         An updated IEP was created on September 18, 2020. This IEP, and whether it puts the

District in compliance with the ALJ’s order, is central to the parties’ dispute here. Notes from




33
   “During distance learning there has been no noted behavioral incidences. From April to June [2020] there were
seven group meets and Student attended all with no problems.” Compl. Ex. A. ¶ 153.
4
  The ALJ made several references to the fact that she was limited in determining if the District denied Plaintiff a
FAPE only up to May 21, 2020. For example, Plaintiff alleged the District denied ESY during the Summer of 2020.
The ALJ noted “the 2020 summer occurred after Parent filed the current due process complaint and this is not
within the period at issue. I therefore do not have authority to address any alleged failure to provide ESY during
the summer of 2020.” Compl. Ex A 54.

4
            Case 6:20-cv-02277-MC                Document 29   Filed 03/22/21   Page 5 of 13




May and June 2020 IEP meetings indicate the District lacked clarity on the food security

protocol but “decided to develop a food security protocol to show Parent what the District could

provide.” Compl. Ex. A ¶ 196. The September 2020 IEP contained a food safety protocol:

           The protocol stated that Student would enter the classroom from an outside door,
           that Student would be met at arrival by an adult who received Student’s meals
           from the parent. The protocol stated that Student would eat only the food provided
           by the parent, that Student would need to eat in a separate location from his/her
           peers with an adult who was not eating, and that after meals, the trash would be
           immediately removed from the room. The protocol stated that food should not be
           used as a reward or instruction in the classrooms that Student attends, that the
           classrooms that Student attends must have locks on the cabinets, that students in
           classes that Student attends should be pre-taught that no food is allowed in the
           classroom, that students will be reminded they cannot bring food into the SLC,
           that lessons will not include food topics, that events in the classroom will not
           involve food, and that staff will work with the parent to determine food access at
           the event if there is an off-campus activity. The protocol stated that if Student
           obtained food that was not provided by the parent, the staff should not punish
           him/her and that parent should be notified. It also provided that if Student was
           provided a small amount of food, that Student should be allowed to eat the item
           but that if it was a large amount that it must be taken from Student. It also
           provided that if food was taken from Student, she/he might exhibit problem
           behavior and that staff should follow Student’s BP, and that staff should not
           debrief the situation. The protocol also addressed how food should be addressed
           in distance learning situations.

Compl. Ex. A ¶ 199.5

           The ALJ described the September 2020 IEP’s inclusion of aids and services:

           The District indicated that a behavioral plan would be implemented all day at
           school, that a break area would be available, that there would be daily
           communication between the school and home, that adult support would be
           provided by individuals who were trained in Student’s behavior plan and
           appropriate PWS interventions and that the support would be provided at all
           school sites. The IEP also provided that class notes would be given. The service
           section of the IEP also indicated that food security would occur in all in-school
           environments school wide, that the District would develop a food plan for each
           activity outside of school, and that the food safety protocol would be implemented.
           The District also listed a support of a three hour PWS training for staff and
           ongoing consultation.



5
    The earlier IEPs lacked food safety protocols.

5
        Case 6:20-cv-02277-MC          Document 29       Filed 03/22/21     Page 6 of 13




Compl. Ex. A ¶ 174 (internal citations omitted).

       In contrast to the January 2020 IEP, the September 2020 IEP increased Plaintiff’s

Specially Designed Instruction. For example, the September 2020 IEP contained five times the

amount of Math instruction by a special education teacher. Compl. Ex. A ¶¶ 179, 181.

Additionally, while the January 2020 IEP contained no weekly minutes of behavior-related

instruction, the September 2020 IEP contained 50 weekly minutes each of behavior and self-care

skills. Compl. Ex. A ¶¶ 179, 181.

       Defendant also created a new behavior plan indicating that exposure to food may lead to

behavioral issues for Plaintiff with guidance for staff on how to address those concerns. Compl.

Ex. A ¶ 200.

       Plaintiff is currently at the Stabilization and Crisis Unit outside of the Lincoln County

School District, and Defendant is providing distance learning services within the bounds of the

most recent IEP. Def.’s Mot. ¶ 7-8, ECF No. 11. Plaintiff is still receiving case management and

instruction from Defendant and is making educational progress. Def.’s Mot. ¶ 9. The ALJ order

requires Defendant pay the cost of the student to attend Latham “until the District provides TFS

in school-wide setting along with an IEP which addresses all the inadequacies identified in this

order or the next annual IEP which appears to be September 2021.” Compl. Ex. A 76 (footnote

stating TFS as used by Dr. McTighe and the PWS Association omitted).

                                         DISCUSSION

       The IDEA was established to guarantee the right to a free appropriate public education

(FAPE) to all children with disabilities. 20 U.S.C. § 1400(d)(1)(A). A FAPE is a special

education provided at public expense in line with an IEP. 20 U.S.C. § 1401(9). The IDEA

requires that an eligible child receive a regularly updated IEP with measurable goals tailored to

the child, created by the IEP “team” consisting of, at the minimum, a parent of the child, a
6
          Case 6:20-cv-02277-MC                Document 29          Filed 03/22/21         Page 7 of 13




regular education teacher, a special education teacher, a representative of the local educational

agency, an expert regarding the child, and occasionally the child. 20 U.S.C. § 1414(d).

         Any party can raise a complaint regarding the education of the child, including the FAPE

provision. 20 U.S.C. § 1415(b)(6). Once a complaint is received, both parties have an

opportunity to have a hearing in front of an agency determined by state law, and that agency’s

decision is final unless a party appeals. 20 U.S.C. §§ 1415(f)(1)(A), 1415(i)(1)(A). During any

proceedings under § 1415, IDEA requires the child remain or “stay put” in the current

educational placement, unless the state and the parents agree otherwise. 20 U.S.C. § 1415(j).

         Plaintiff moves for such a “stay put” order, arguing the Court should issue an order

requiring the District to pay for Plaintiff to attend the Latham Center during the pendency of any

appeals.6 ECF No. 6. As noted, the “stay put” provision provides that “during the pendency of

any proceedings conducted pursuant to this section, unless the State or local educational agency

and the parents otherwise agree, the child shall remain in the then-current educational placement

of the child . . . .” 20 U.S.C. § 1415(j). Stated differently, the stay put provision “requires the

educational agency to maintain a disabled child’s educational program until any placement

dispute between the agency and the child’s parents is resolved.” Johnson v. Special Educ.

Hearing Off., State of Cal., 287 F.3d 1176, 1179 (9th Cir. 2002).

         “Although the IDEA does not define ‘current educational placement,’ courts have

interpreted this phrase to mean ‘the placement described in the child’s most recently

implemented IEP.’” Ravenswood City Sch. Dist. v. J.S., 2010 WL 3807061 at *3 (N.D. Ca.)

(quoting Johnson, 287 F.3d at 1180). However, “If the hearing officer in a due process hearing


6
 In the alternative, Plaintiff argues she is entitled to relief under 42 U.S.C. § 1983. The Ninth Circuit concluded,
however, that “Congress did not intend § 1983 to be available to remedy violations of the IDEA[.]” Blanchard v.
Morton Sch. Dist., 509 F.3d 934, 938 (9th Cir. 2007) (quoting A.W. v. Jersey City Pub. Sch., 486 F.3d 791, 803 (3d.
Cir. 2007)).

7
        Case 6:20-cv-02277-MC          Document 29       Filed 03/22/21      Page 8 of 13




conducted by the SEA or a State review official in an administrative appeal agrees with the

child’s parents that a change of placement is appropriate, that placement must be treated as an

agreement between the State and the parents for the purpose of” the stay put provision. 34 C.F.R.

§ 300.518(d). See also Burlington v. Mass. Dept. of Ed., 471 U.S. 359, 372-73 (1985) (noting

decision in parent’s favor during due process administrative hearings “would seem to constitute

agreement by the State to the change in placement.”).

       “The stay-put provisions strive to ensure the child is not treated as a ping-pong ball,

ricocheting between placements with each new ruling in the dispute between the parents and

school. Unlike the usual standards for awarding interim relief, the court does not even inquire

whether the moving party is likely to prevail in this action.” Ashland Sch. Dist. v. V.M., 494

F.Supp.2d 1180, 1182 (D. Or. 2007). Instead, “A motion for stay put functions as an ‘automatic’

preliminary injunction, meaning that the moving party need not show the traditionally required

factors (e.g. irreparable harm) in order to obtain preliminary relief.” Joshua A. v. Rocklin Unified

Sch. Dist., 559 F.3d 1036, 1037 (citing Drinker ex rel. Drinker v. Colonial Sch. Dist., 78 F.3d

859, 864 (3d Cir. 1996)).

       In Rocklin, the court discussed Congress’s intent in enacting the statute:

       The fact that the stay put provision requires no specific showing on the part of the
       moving party, and no balancing of equities by the court, evidences Congress’s
       sense that there is a heightened risk of irreparable harm inherent in the premature
       removal of a disabled child to a potentially inappropriate educational setting. In
       light of this risk, the stay put provision acts as a powerful protective measure to
       prevent disruption of the child’s education throughout the dispute process.

Id.

       As relevant here, the issue before the ALJ was whether Defendant denied Plaintiff a

FAPE in violation of the IDEA “between May 21, 2018 and May 21, 2020.” Compl. Ex. A 3.

The ALJ answered that question in the affirmative. Compl. Ex. A 39. Regarding Plaintiff’s


8
         Case 6:20-cv-02277-MC           Document 29       Filed 03/22/21      Page 9 of 13




placement, the ALJ concluded that, “as a practical matter, Student’s placement changed after

Student’s disrobing incident on January 14, 2020. Starting on January 15, 2020, Student was

placed into the SLC full-time.” Compl. Ex. A 56. The ALJ later concluded, “Based upon this

record, Parent has established that a placement at Latham Center is reasonably calculated to

enable Student to receive educational benefit and is an appropriate placement for Student.”

Compl. Ex. A 67. The ALJ ordered:

       The District is to pay the cost of enrolling the Student at the Latham Center,
       including non-medical care, room and board, for the period commencing on the
       first day of the winter 2021 semester until the District provides TFS in school-
       wide setting along with an IEP which addresses all of the inadequacies identified
       in this order or the next annual IEP which appears to be September 2021.

Compl. Ex. A 68 (internal footnote omitted).

       The District argues it is complying with the ALJ’s ruling and, based on the September

2020 IEP, in conjunction with the modified Behavior and Food Security Plans, and staff training,

it is now providing Plaintiff a FAPE addressing all the inadequacies noted by the ALJ. Def.’s

Resp. 2-3. In other words, Defendant argues that “Because [it now provides Plaintiff with an IEP

addressing the ALJ’s concerns], there is no basis for placement at Latham Center.” Def.’s Resp.

2. In response, Plaintiff argues the ALJ implicitly rejected any argument that the September 2020

IEP complies with the ALJ’s order.

       At oral argument, the Court noted the ALJ’s order was a conditional order; i.e., that the

District was required to place Plaintiff at Latham Center only until it completed an IEP

addressing the deficiencies in the ALJ’s order. Transcript of January 27, 2021 Oral Argument, 4;

ECF No. 22 (Noting that the order “does seem to me to be somewhat of a conditional order or

alternative order . . . from my perspective, it requires the student to be placed at the Latham

Center, but then it provides an alternative to that: That if the district provides total food security

in a schoolwide setting and a new IEP that addresses the inadequacies outlined in the order, then
9
         Case 6:20-cv-02277-MC          Document 29        Filed 03/22/21     Page 10 of 13




of course the student would stay in the district.”). The Court noted that as neither side appealed

the ALJ’s order:

         There is no real administrative dispute here. The dispute underlying all of this
         really is actually a question of what the ALJ meant to say, and I just—I feel like
         I’m really being asked to review the adequacy of the school district’s new plan,
         which they say meets the needs set forth by the ALJ, but there’s been no due-
         process complaint before the district for me to review.

         So I’m concerned about whether this Court has any jurisdiction whatsoever.

Tr. 5.

         Plaintiff argued the September 2020 IEP “is the one that was present and litigated in the

due-process hearing.” Tr. 6. When pressed as to whether the ALJ made any ruling about the

September 2020 IEP, Plaintiff stated, “Well, I think by implication she did because of the way

she structured her order.” Tr. 7. In response to Plaintiff’s request for supplemental briefing

following the introduction of the transcript into the record, the Court noted:

         Well, I don’t know if it’s going to change my mind dramatically if there are some
         just—the ALJ made some random comments about a plan that wasn’t, you know,
         adequately put before her.

         I mean, I’m still hung up with the idea that the ALJ’s period of—period that was
         being considered was limited to May 21, 2020, whether I should really take into
         account some general comments that may have been made about a plan that really
         hasn’t been administratively challenged.

                                                ****

         If there is some strong evidence that the ALJ looked at the district and said “Your
         September 2020 remedy isn’t going to cut it; you’re going—my ruling is that you
         have to submit something else,” you’re in a much better position.

                                                ****

         I do agree that if—if literally the order is to read “The student—the district will
         pay for the cost of enrolling the student at the Latham Center, and the district
         must provide a total food security in the school-like setting along with an IEP
         which addresses all the inadequacies identified in this order and is not the
         September ’20 IEP,” there is [a] much stronger position to say that there is an
         order the child is to be placed in the Latham Center.

10
         Case 6:20-cv-02277-MC              Document 29          Filed 03/22/21        Page 11 of 13




Tr. 18-20.

        The parties then submitted supplemental briefing. Even after going through the

voluminous transcript, Plaintiff is unable to point to any explicit finding or conclusion by the

ALJ explicitly rejecting the September 2020 IEP as inadequate. Plaintiff is forced to argue

merely that the ALJ implicitly concluded that the September 2020 IEP would not provide a

FAPE. In the context of the ALJ’s lengthy, and rather broad, ruling, this is not enough.

        There is no question that evidence regarding the September 2020 IEP was introduced

below. Some of this evidence, over Plaintiff’s objections, came in as part of the remedy aspect of

the hearing. However, it is impossible to state with any degree of certainty, that the ALJ

concluded the September 2020 IEP did not substantially address the deficiencies the ALJ pointed

out in the previous IEPs at issue in the hearing. The ALJ could have viewed the evidence of

events after the statute of limitations (including the September 2020 IEP) not only in regard to

the appropriate remedy, but also as to a general contextual history of Plaintiff’s varying degrees

of symptoms over the years and the District’s attempts at providing a FAPE. The ALJ could have

viewed the September 2020 IEP in the context of whether the earlier deficiencies were

deliberately indifferent, or merely negligent. The ALJ could have viewed the evidence after the

relevant time period when determining the extent, if any, of Plaintiff’s damages.7

        That both parties are able to make arguments supporting their interpretation of how the

ALJ viewed the September 2020 IEP only goes to show that there is at least a colorable

argument that the IEP addresses the ALJ’s concerns. There is certainly no strong evidence in the

record indicating the ALJ concluded the September 2020 IEP was not an adequate remedy.




7
 The ALJ ultimately determined that Plaintiff failed to present sufficient evidence to support compensatory
damages. Compl. Ex. A 67.

11
         Case 6:20-cv-02277-MC               Document 29          Filed 03/22/21         Page 12 of 13




Instead, the ALJ made express findings noting the September 2020 IEP went much further than

the earlier IEPs.

         The Court again notes that the ALJ specifically limited the determination of whether the

District denied Plaintiff a FAPE to the period of May 21, 2018 to May 21, 2020. Compl. Ex. A 3.

Additionally, the ALJ determined the District denied Plaintiff a FAPE during the time period in

question in part because it failed to provide training regarding PWS and the IEPs lacked behavior

and food safety protocols. But as noted above, the September 2020 IEP was created after the

District provided training provided by Dr. McTighe. And the September 2020 IEP, unlike the

previous IEPs, contained behavior and food safety protocols.8 Additionally, the ALJ noted that

the September 2020 IEP “indicated that food security would occur in all in-school environments

school wide, that the District would develop a food plan for each activity outside of school, and

that the food safety protocol would be implemented.”9 Compl. Ex. A ⁋ 174. The ALJ noted the

September 2020 IEP provided for increased specially designed instruction, including five times

the previous math instruction, and 100 minutes (instead of zero minutes) of weekly behavior and

self-care instruction. Compl. Ex. A ⁋⁋ 179, 181. In short, the ALJ noted numerous substantial

additions in the September 2020 IEP that were absent from the earlier IEPs.

         It appears clear that the crux of the disagreement here is actually whether the September

2020 IEP denies Plaintiff a FAPE (and therefore violates the ALJ’s order that the District

provide a FAPE by correcting the deficiencies the ALJ noted in the earlier IEPs). But as that

question was not before the ALJ, and as the ALJ made no ruling that the September 2020 IEP



8
 The ALJ devoted over one page of her opinion describing these new plans. Compl. Ex. A. 36-37.
9
 The ALJ described TFS as “a system where food is present only during meal times and that food is locked up and
out of sight in all other areas/times. In a school setting, there is no food during instruction, special events, or
anywhere in the school building except during meal times in the cafeteria.” Compl. Ex. A ⁋ 14. The earlier IEPs
offered TFS only in the SLC or not at all.

12
        Case 6:20-cv-02277-MC         Document 29       Filed 03/22/21     Page 13 of 13




would not in fact address the deficiencies, the question is one that must be answered at the

administrative level, and not on an expedited basis during an emergency motion for a stay put

order before this Court.

                                         CONCLSION

       Plaintiff’s motion for a stay put order, ECF No. 6, is DENIED.

IT IS SO ORDERED.

       DATED this 22nd day of March, 2021.


                                                     /s/ Michael McShane
                                                      Michael McShane
                                                 United States District Judge




13
